Case 1:19-cv-00454-DKW-RT Document 11-13 Filed 10/31/19 Page 1 of 11   PageID #:
                                    799




               Exhibit K
     Case
10/23/2019     1:19-cv-00454-DKW-RT Document
                                        How Much11-13      Filed
                                                 Does It Cost       10/31/19
                                                              to Paint a Car I Angie'sPage
                                                                                      List 2 of 11   PageID #:
                                                 800




  • Interior


  • J6ln ~ance Repair
  • Sign In
      o Carpet Cleaning
  • Interior>
      o View All Categories
      o Spp~rgepair
      o Carpet Cleaning
      o Contractors
      o Drywall
      o Electrical
      o Flooring
      8 F i ~ Cooling
      o House Cleaning
      o Interior Painting
       8 f:i\Bffiffii:lg
     o Remodeling
  • Exte~·
     o
           r >. ~C oo 1ma
         eannn         .
     o   1ew Al 1 ategones
     o Concrete Repair

       §88~ Cleaning
       8
     o nveways
     o Exterior Painting
     8 ~ru-fl§f}Jli}J?~g
     o Gutter Cleaning
     o Gutter Repair
     o 1=1~i8gilders
     o Masonry
     o Roofing
     o 8~eling
     o Windows
  • Lawn>
     o view All Categories
     o Decks

     vw{i1j~ffi]
     o Landscaping
  • E~te~/hln &
     o Lawn lrngat1on
                      :ar~
                    Work

     o Lawn Mower Repair
       8 ~J~UP~~air
     o Patios
     o Shed Builders
     11 ~§ervice
  • More>
     o View All Categories
     o Basemayit Waterproofing
     o Dog Grooming
     o Handymen
     II ~iflafilffl9ting
     o Locksmiths
     o Moving Companies
       8 P~tiWoliffiSJrS
     o Pressure Washing
     o ~~1),tic Tanks.
  • Afiicle~i,er Cleaning
     o View All Articles
       g A_p,\:\!Mt~&~air          .
       o s'asemenfs & Foundations
       o Bathroom Remodel

https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm               EXHIBIT "K"                1/10
      Case 1:19-cv-00454-DKW-RT Document
10/23/2019                          How Much11-13      Filed
                                             Does It Cost       10/31/19
                                                          to Paint a Car I Angie'sPage
                                                                                  List 3 of 11   PageID #:
       o Chimneys & Fireplaces
                                             801
       o l:llmlaii!iwilders
       o   Contractors
       o   Electrical
       e Mearif\~
       o Garages & Driveways
       o Heating & Cooling
       8 ~SfHIP~onstruction
       o Home Exteriors
       o ~ome Interiors
       o
       o   ome- Secun·ty
          101na
       o Kitchen Remodeling
       8 ~RS5wlfling
       o Lighting
       o Moving

       o Pests
       o Plumbing
      Vi:ell'R4ilh6ateggries
       o Roofing
       o Storage & Organization
  • L,iwl.lv&~gement




  • Are you a Business Owner?
     o Fencing


       o Land Surveying


       o Landscaping


       o Lawn & Yard Work


       o Lawn Irrigation


       o Lawn Mower Repair


       o Leaf Removal


       o Patios


       o Shed Builders


       o Tree Service




      View All Categories


  •   More


       o Basement Waterproofing


       o Dog Grooming




https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                      2/10
     Case
10/23/2019       1:19-cv-00454-DKW-RT Document
                                          How Much11-13      Filed
                                                   Does It Cost       10/31/19
                                                                to Paint a Car I Angie'sPage
                                                                                        List 4 of 11   PageID #:
                                                   802
       o    Handymen


       o    Junk Hauling


       o    Locksmiths


       o    Moving Companies


       o    Pest Control


       o    Pressure Washing


       o    Septic Tanks




     Services Near Me




     View All Categories


  • Articles & Advice


           Visit the Solution Center to Explore Articles                  o   Applianc


            es


       o    Basements & Foundations


       o    Bathroom Remodel


       o    Chimneys & Fireplaces


       o    Cleaning


       o    Contractors


       o    Electrical


       o    Flooring


       o    Garages & Driveways


       o    Heating & Cooling


       o    Home Construction



https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                            3/10
     Case
10/23/2019    1:19-cv-00454-DKW-RT Document
                                       How Much11-13      Filed
                                                Does It Cost       10/31/19
                                                             to Paint a Car I Angie'sPage
                                                                                     List 5 of 11   PageID #:
                                                803
       o   Home Exteriors


       o   Home Interiors


       o   Home Security


       o   Kitchen Remodeling


       o   Landscaping


       o   Lighting


       o   Moving


       o   Outdoor Living


       o   Pests


       o   Plumbing


       o   Remodeling


       o   Rooting


       o   Storage & Organization


       o   Waste Management


     View All Articles


    Home : Solution Center: Auto Services : How Much Does It Cost to Paint a Car?




       House v                          Auto v                       Health v       Pets v     Services v


  How Much Does It Cost to Paint a Car?




https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                         4/10
     Case 1:19-cv-00454-DKW-RT Document
10/23/2019                        How Much11-13      Filed
                                           Does It Cost       10/31/19
                                                        to Paint a Car I Angie's Page
                                                                                 List 6 of 11            PageID #:
                                            804




  "Cars may last forever, but paint may only last five years [in Arizona-like weather]," says Kuehn,
  owner of                                           in Tucson, Arizona.

  Kuehn estimates that nine out of 10 people that walk into his shop for a paint job do so because of
  fading. Although fading isn't as big of a problem in less extreme climates, there are several other
  reasons car owners might contemplate changing their vehicle's color.

  One reason may be because they're selling the vehicle and                                        will yield top
  dollar. Another common reason is for aesthetic reasons, such as preventing rust or adding personal
  flair to the vehicle.

  "Some are the results of an accident or an uh-oh moment," says Mike Frost, owner of
                                                  , Maryland. "Some are restoring older and classic automobiles and
  others just want a fresh coat of paint to turn the car they drive back into the car they love."


  Related Article


                                        How to Prevent and Repair Car Paint Oxidation
                                                                 a vehicle's             the
                                        the car's value.




https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                               5/10
     Case
        1:19-cv-00454-DKW-RT Document
10/23/2019                         How Much11-13      Filed
                                            Does It Cost       10/31/19
                                                         to Paint a Car I Angie'sPage
                                                                                 List 7 of 11          PageID #:
                                            805
  What is the cost to paint a car?

  According to                      , the cost for a single-coat synthetic enamel paint job ranges from $300 to
  $900, with an average of $566. A mid-level paint job with a higher-quality paint and additional prep
  work like removing rust and dents can range from $1,000 to $3,500 with an average of $1,316. For a
  high-quality paint job drivers reported spending between $2,400 and $7,500, with an average price of
  about $5,000.

  Kuehn says the average price he charges to
  completely paint a car is between $600 and
  $1,000, which he says is below the national
  average. He says most full paint jobs cost
  around $2,000. Kuehn says car painting is
  cheaper at his shop, in part, because it's a
  competitive business in southern Arizona, where
  the sun damages car paint quicker. Kuehn says
  prices vary depending on the paint color and the
  vehicle's size. The price of the complete paint
  job also depends on the color used. For
  example, a gallon of white paint may cost $100,
  while red may cost $250, Kuehn says.

  For smaller jobs, such a bumper-to-bumper
  racing stripe, Kuehn says he charges between
  $150 and $200.

  Frost says his company offers four types of paint jobs. Prices vary greatly, depending on the one you
  choose.

  • A basic paint job includes a single-stage enamel paint used to refresh the vehicle's appearance. It
  comes with a one-year warranty and gives the vehicle a nice gloss with an accurate color match,
  Frost says.

  • A preferred paint job is a single-stage application using urethane paint. It's more resistant than
  enamel finishes and comes with a three-year warranty, Frost says.

  • A premium paint job is a two-stage application that includes a glossy finish, color match and
  urethane sealer. It comes with a five-year warranty.

  • A platinum paint job includes light chip and scratch repair, priming and block sanding all areas, and a
  urethane sealer. It also comes with a five-year warranty.


https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                            6/10
    Case
10/23/2019    1:19-cv-00454-DKW-RT Document   11-13
                                       How Much           Filed
                                                Does It Cost       10/31/19
                                                             to Paint a Car I Angie'sPage
                                                                                     List 8 of 11             PageID #:
                                                806
   Frost says his prices start at $299 for a basic job, and up to $3,000 for a premium show-car-quality
  finish, which includes a full wet sand and buff. He adds the base coat clearcoat offerings, which are
   part of the premium and platinum packages the company offers, start at about $1,200.

  "Prices are affected by location, body work needed, if base coats and clear coats are selected and
   more," Frost says. "All Maaco paint jobs are equal in quality, but there are two things that vary
   between the various types of paint jobs we offer: longevity of paint and appearance of paint and
  whether it's gloss, color match or metallic."

  "We've [had] small spot paint requests on cars, ranging from small scratches and dents to bumpers,
  hoods and side view mirrors," Frost says. "We can't give an average price for these spot jobs
  because the prices vary so much based on the specific needs of the repair."




      CostHelper estimates the price of painting a car at $300 to $600. (Photo by ©iStockphoto)



  Things to consider before having your car painted
  Ron Meister, owner of                                                   in Cleveland, says consumers should educate
  themselves before having their car painted. Meister's company offers paint repair but not whole-car
  painting.


https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                                   7/10
     Case 1:19-cv-00454-DKW-RT Document
10/23/2019
                                          11-13 Filed 10/31/19 Page 9 of 11
                                   How Much Does It Cost to Paint a Car I Angie's List
                                                                                                     PageID #:
                                            807
   Meister says paint repair prices vary drastically depending on several factors, such as whether the
  repair is to a fender, door and paint.

  "People have unrealistic expectations of what the final product will be," Meister says. "New paint
  makes trim flaws stand out even more. Paint alone will not correct flaws in the body. In fact, a shiny
  new coat of paint makes them stand out even more."

  Meister recommends getting in writing what a paint shop will do for surface preparation. He adds that
  it's important to ask if there's a warranty, whether the company paints doorjambs, fender edges and
  under the hood, as well as apply a protective clearcoat finish.

  "Last, but not least, does it make economic sense to paint the car versus trading in the car?" he says.

  Kuehn, meanwhile, recommends asking for references and looking at cars shops have painted.

  "I see many cars that were at other shops for months or years with [the drivers'] deposits spent,"
  Kuehn says. "And the cars are in pieces, and the shop has closed or changed owners."

  Full                          have grown in popularity in recent years as an alternative to painting. Wraps can
  cost $1,500 or more.


  Related Article


                                        How to Touch-up Car Paint
                                        Is it                                    car




                                                                      July 25, 2016
                                                                      By Tom Moor



                 wrote for Angie's List Magazine and the Solution Center. The Indiana University graduate also
         penned a weekly automotive column.



httos://www.anqieslist.com/articles/how-much-does-it-cost-oaint-car.htm                                             8/10
    Case 1:19-cv-00454-DKW-RT Document
10/23/2019
                                        11-13 Filed 10/31/19 Page 10 of 11
                                  How Much Does It Cost to Paint a Car I Angie's List
                                                                                        PageID #:
                                            808




  The content of this field is kept private and will not be shown publicly.




  All comments are subject to review and approval prior to posting.



     Save              Preview




                                 Articles




httos:l/www.anaieslist.com/articles/how-much-does-it-cost-oaint-car.htm                             9/10
    Case
10/23/2019   1:19-cv-00454-DKW-RT Document  11-13 Filed 10/31/19 Page 11 of 11
                                      How Much Does It Cost to Paint a Car I Angie's List
                                                                                            PageID #:
                                               809




https://www.angieslist.com/articles/how-much-does-it-cost-paint-car.htm                                 10/10
